
	
		IIA
		Calendar No. 13116th CONGRESS
		1st Session
		S. J. RES. 2
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2019
			Mr. Schumer introduced the following joint resolution; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		January 15, 2019Committee discharged pursuant to section 216(c)(5)(B) of Public Law 115–44 and placed on the
			 calendarJOINT RESOLUTION
		Disapproving the President’s proposal to take an action
relating to the application of certain sanctions with respect
to the Russian Federation.
	
	
		That Congress disapproves of the action
relating to the application of sanctions imposed with respect
to the Russian Federation proposed by the President in
the report submitted to Congress under section 216(a)(1)
of the Russia Sanctions Review Act of 2017 on
December 19, 2018, relating to terminating sanctions imposed on En+ Group plc (En+), UC Rusal plc (Rusal), and JSC EuroSibEnergo (ESE).
		
	January 15, 2019Committee discharged pursuant to section 216(c)(5)(B) of Public Law 115–44 and placed on the
			 calendar